         Case 18-91706-BHL-13    Doc 9   Filed 11/14/18   EOD 11/14/18 02:02:59   Pg 1 of 1

                         UNITED STATES BANKRUPTCY COURT                       SF13210 (rev 02/2017)
                               Southern District of Indiana
                              121 W. Spring St., Rm. 110
                                 New Albany, IN 47150
In re:

Tammie S. Waterbury,                                       Case No. 18−91706−BHL−13
SSN: xxx−xx−5836       EIN: NA
   5558 E. State Road 56
   Salem, IN 47167
             Debtor.

                        NOTICE OF FILING OF CHAPTER 13 PLAN

A Chapter 13 Plan was filed on November 9, 2018, by Debtor Tammie S. Waterbury. A
copy of this document is attached.

NOTICE IS GIVEN that any objection to the Chapter 13 Plan must be filed with the Court
at least 3 days prior to the 341 meeting date or by December 12, 2018, whichever is
later. Objections must comply with S.D.Ind. B−9013−1(d) and must be served on the
attorney for the debtor and the chapter 13 trustee.

If no objections are filed, the Court may confirm the plan without conducting an actual
hearing. Unresolved objections will be scheduled for hearing by the Court at a later date.

Dated: November 14, 2018                          Kevin P. Dempsey
                                                  Clerk, U.S. Bankruptcy Court
